Per Curiam.

When money or property is entrusted by one party to the other, in reliance on a promise to marry, upon *642violation of the agreement by the latter, return may be expected under considerations of trust and unjust enrichment. (See dissenting opinion in Andie v. Kaplan, 263 App. Div. 884, citing Glazer v. Klughaupt, 116 N. J. L. 507.) However, the law of New York (Civ. Prac. Act, art. 2-A), construed in the controlling decisions, does not allow recovery (Andie v. Kaplan, 263 App. Div. 884, affd. 288 N. Y. 685, supra; Hecht v. Yarnis, 42 N. Y. S. 2d 596, revd. N. Y. L. J., Feb. 2, 1944, p. 456, col. 1 [App. Term, 1st Dept.], revd. 268 App. Div. 771).
The order should be reversed and defendant’s motion, pursuant to rule 106 of the Eules of Civil Practice, to dismiss complaint, granted, with $10 costs and disbursements.
Hammer, Church and Eder, JJ., concur.
Order reversed, etc.